DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamazoe et al US 20170315351 A1.

	Re claim 1, Yamazoe et al discloses an image projection device (see abstract line 2) comprising: an image generation unit configured to generate a projection image (see numeral 10), and an enclosure having an inner wall surface, and being configured to accommodate the image generation unit and the magnifying optical system (figure 8 discloses the enclosure with inner wall with internal optical system), wherein the inner wall surface of the enclosure is disposed avoiding an area where the converged incident light resulting from incident light incident from outside of the enclosure onto the magnifying optical system being propagated in a direction opposite to the projection image (see 0014, 0019 as exemplary but not limiting citations) a magnifying optical system configured to magnify the projection image generated by the image generation unit and project the magnified projection image onto a projection plane (figure 8 discloses light form 13 being made progressively larger by mirrors 14 and 16 for display on 66)

It would have been an obvious matter of choice to magnify exceeding 15, since such a modification would have involved a mere change in the size of the component. A change of size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).  In this situation adjustment of the size of the image displayed allows the image to be tailored to the structure of the vehicle thus not limiting the mechanical engineering of the vehicle.
	Re claim 2, Yamazoe et al discloses wherein a portion of the inner wall surface of the enclosure is recessed with respect to a periphery of the inner wall surface such that the inner wall surface has a shape to avoid an area where the converging magnification of the converged incident light exceeds 15 times (see area near numeral 14).
	Re claim 3, Yamazoe et al discloses wherein a light shielding member configured to shield, light is disposed such that the incident light does not reach the inner wall surface located in an area where the converging magnification of the converged incident light exceeds 15 times (see 0014, 0019 as exemplary but not limiting citations).
	Re claim 4, Yamazoe et al discloses an image projection device comprising; an image generation unit configured to generate a projection image (see numeral 10); an enclosure configured to accommodate the image generation unit and the magnifying optical system (figure 8 discloses the enclosure with inner wall with internal optical system), wherein
a light shielding member configured to shield light is disposed such that incident light does not reach the inner wall surface located in an area, the converged incident light resulting from incident light incident from outside of the enclosure onto the magnifying optical system 
	Re claim 4, Yamazoe et al does not explicitly disclose where converging magnification of converged incident light exceeds 15 times; and
It would have been an obvious matter of choice to magnify exceeding 15, since such a modification would have involved a mere change in the size of the component. A change of size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).  In this situation adjustment of the size of the image displayed allows the image to be tailored to the structure of the vehicle thus not limiting the mechanical engineering of the vehicle.
	Re claim 5, Yamazoe et al discloses wherein the magnifying optical system has a concave mirror, and an area where the converging magnification of the converged incident light exceeds 15 times is an area where a distance from the concave mirror, of an optical path of the incident light that has been reflected by the concave mirror, falls within a predetermined, range (see numerals 14 and 16).
Re claim 7, Yamazoe et al discloses wherein the light shielding member is made of a material having higher heat resistance than the enclosure (see 0024).
Re claim 8, Yamazoe et al discloses wherein the light shielding member is made of a material having higher heat conductivity than the enclosure (see 0029).

s 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamazoe et al US 20170315351 A1 as applied to claim 1 above, and further in view of Koga US 8,878,843 B2.
Re claim 9, Yamazoe et al do not explicitly disclose wherein the magnifying optical system includes a cold mirror.
	Re claim 10, Yamazoe et al do not explicitly disclose a moving body comprising: a moving unit; and an image projection unit configured to project an image onto a projection surface, wherein the image projection device according to claim 1 is provided as the image projection unit.
	However Koga discloses a movable cold mirror in the art of HUD projectors (see abstract)
	Therefore it would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the device of Yamazoe et al to include the above cited limitations as taught by Koga for the predictable result of a wide range of images can be displayed to the user with improvement reliability of detection of a user's visual axis position

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 6 is/are rejected under 35 U.S.C. 102(a1,a2) as being anticipated by Yamazoe et al US 20170315351 A1.
	Re claim 6, Yamazoe et al teaches an image projection device (see abstract line 2) comprising: an image generation unit configured to generate a projection image; a magnifying optical system configured to magnify the projection image generated by the image generation unit and project the magnified projection image onto a projection plane (figure 8 discloses light form 13 being made progressively larger by mirrors 14 and 16 for display on 66); and an enclosure having an inner wall surface and being configured to accommodate the image generation unit and the magnifying optical system image (see 0014, 0019 as exemplary but not limiting citations), wherein the magnifying optical system has a concave mirror (see 14 and 16), and the inner wall surface of the enclosure is disposed avoiding an area where a distance from a concave mirror, of an optical path of incident, light incident from outside of the enclosure onto the magnifying optical system that has been reflected by the concave mirror, falls within a predetermined range, or a light shielding member configured to shield, light, is disposed such that the incident light does not reach the inner wall surface located in the area (see area near numeral 14).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R GREECE whose telephone number is (571)272-3711.  The examiner can normally be reached on 8-6 M-TH.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.